DETAILED ACTION
Status of Application
Claims 1-10 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(20 as being anticipated by Hinson (US 20210048846 A1, provisional filed 09/17/2019 and 08/15/2019).

a plurality of sensing pads, fixedly arranged on the touch panel, wherein a gap is formed between two sensing pads, the plurality of sensing pads and a plurality of gaps are distributed in a ring area around a center of an orthographic projection of the knob cover; (Para 47-48, 66, 88-89.So each sensing node is a sensing pad with gaps. Fig. 2 and 5 shows the knob got a projection on the touch screen 702 which conforms to the rotation. )
and a rotation sensing element, connected to the knob cover, wherein when the knob cover is rotated, the rotation sensing element is rotated synchronously;  (Para 47-48, 66, 88-89. Fig. 2: rotation electrode 204 is the rotation sensing element. So rotation electrode pad 312 is rotated when knob is rotated which controls the location of the detected touch).
wherein when a touch and rotation event of the knob device occurs and the rotation sensing element overlaps one of the plurality of sensing pads, a location of the rotation sensing element controls a rotation sensing signal of the touch panel. (Para 47-48, 80, 88-89.  Fig 2 shows the rotation electrode 204 and push electrode 202. So rotation electrode controls the rotations, and push electrode controls the touch).
 
Regarding claim 2, Hinson already teaches the knob device of claim 1, 
And Hinson further teaches wherein the rotation sensing element is arranged between the knob cover and the plurality of sensing pads, and the rotation sensing 

Regarding claim 3, Hinson already teaches the knob device of claim 1, 
And Hinson further teaches wherein the ring area around the center of the orthographic projection of the knob cover is divided into a plurality of parts, and each sensing pad is located in one of the plurality of parts of the ring area. (Para 47-48. So each node is a sensing pad which is the divided part of the ring area.)

Regarding claim 5, Hinson already teaches the knob device of claim 1, 
And Hinson further teaches wherein when the touch and rotation event of the knob device occurs and the rotation sensing element does not overlap one of the plurality of sensing pads, the rotation sensing element does not induce the rotation sensing signal of the touch panel. (Para 47-48, 66, 88-89.  Please note that only when the objects contacts the sensor there is touch detection.)

Regarding claim 7, Hinson already teaches the knob device of claim 1, 
And Hinson further teaches further comprising: a pressing touching element, arranged between the knob cover and the plurality of sensing pads and connected to the knob cover; wherein the pressing touching element is located above the ring of the plurality of sensing pads, and when a touch and press event of the knob device occurs, the pressing touching element abuts against or gets close to at least one of the plurality of sensing pads, and controls a pressing sensing signal of the touch panel. (Para 47-48, 

Regarding claim 8, Hinson already teaches the knob device of claim 7,
And Hinson further teaches wherein an orthographic projection of the pressing touching element and the plurality of sensing pads do not overlap. (Fig. 3C, and 5 shows the push electrode do not overlap with the plurality of the sensing pads, but only with part of the plurality of the sensing pads.

Regarding claim 9, Hinson already teaches the knob device of claim 7, 
And Hinson further teaches wherein the pressing touching element and the rotation sensing element do not overlap. (Para 47-48, 80, 88-89.  Fig 2 shows the rotation electrode 204 and push electrode 202. So rotation electrode controls the rotations, and push electrode controls the touch).

Regarding claim 10, Hinson already teaches The knob device of claim 7, 
And Hinson further teaches wherein when the knob cover is rotated, the pressing touching element is rotated synchronously. (Para 47-48, 80, 88-89. Fig. 3C shows the rotation is for both rotation electrode and push electrode.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hinson (US 20210048846 A1, provisional filed 09/17/2019 and 08/15/2019).
Regarding claim 4, Hinson already teaches the knob device of claim 1, 
And Hinson already teaches a mutual capacitive touch panel. (Para 47-48)
However Hinson does not teach wherein all the sensing pads have a same shape and a same size.
However Examiner takes official notice that mutual capacitive touch panel with uniform node shape and size is well known in the art. 


Regarding claim 6, Hinson already teaches the knob device of claim 1, 
However Hinson does not teach wherein said each sensing pad comprises a first part and a second part connected with the first part, the first part is located in the orthographic projection of the knob cover, and the second part is located outside of the orthographic projection of the knob cover.
However it is obvious to one of the skilled in the art that depending on the placement of the knob, part of the node can be outside the projection of the knob cover.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Hinson to teach  wherein said each sensing pad comprises a first part and a second part connected with the first part, the first part is located in the orthographic projection of the knob cover, and the second part is located outside of the orthographic projection of the knob cover in order to produce the predictable result of touch detection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANG LIN/Primary Examiner, Art Unit 2626